Exhibit 10.18

November 2, 2015

 

 

Nick Earl

____________

____________

 

Re: Offer of Employment

 

Dear Nick:

 

Glu Mobile Inc. (the “Company”) is pleased to offer you a full-time regular
exempt position with the Company as EVP, President of Studios reporting to
Niccolo de Masi.  We would like your employment to begin on November 9, 2015
(“Start Date”) or such later Start Date as may be mutually agreeable.  We are
pleased to find someone with your vision and commitment to work as an integral
part of our team.  This offer is contingent on the Company’s satisfactory
acceptance of reference and background checks.



You will be entitled to receive a biweekly salary of $13,461.54 (annual
equivalent to $350,000.00) (the “Base Salary”) to be paid in accordance with the
Company’s normal payroll procedures.  You will also be eligible to participate
in a Company bonus plan for the Company’s 2015 fiscal year (the “Bonus Plan”).
Payments under the Bonus Plan will be based on the achievement of specific
Company objectives related to the Studio organization under your supervision
(the “Objectives”). The Bonus Plan will have a target payout of 50% of your
annual Base Salary, with any such bonus payment under the Bonus Plan prorated
for the 2015 fiscal year based on your Start Date. The specific Objectives will
be determined by Niccolo de Masi, after consultation with you, after your Start
Date and, if required, will be approved by the Company’s Board of Directors or a
committee of the Company’s Board.

 

We will recommend that the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) grant you a restricted stock unit award
covering 500,000 shares of the Company’s common stock (the “RSU”).  We expect
that the Compensation Committee will grant your RSU on the second Tuesday of the
month following your Start Date; accordingly, if your Start Date is November 9,
2015 then we would expect that your RSU would be granted to you on December 8,
2015.  The RSU will vest as follows:  25% of the shares will vest on the first
Company RSU Vesting Date following the first anniversary of your Start Date (the
“First Vesting Date”) and the remaining 75% of the shares will vest in equal
quarterly installments over the next three years following the First Vesting
Date on each Company RSU Vesting Date.  The Company RSU Vesting

1

 

 

--------------------------------------------------------------------------------

 



Dates are each February 15, May 15, August 15 and November 15.  Notwithstanding
the above description, the actual terms of the RSU will be governed by the
Company’s 2007 Equity Incentive Plan or the Company’s 2008 Equity Inducement
Plan, as applicable, and a Restricted Stock Unit Agreement, which agreement will
be provided to you for electronic signature after the Compensation Committee
approves the RSU.  

 

Additionally, we will recommend that the Compensation Committee grant you an
option to purchase up to 300,000 shares of the common stock of the Company at
the then current fair market value, which will be the closing price of the
Company’s common stock on The NASDAQ Global Market on the date of grant.  We
expect that the Compensation Committee will grant you your option on the second
Tuesday of the month following your Start Date on the same date that the
Compensation Committee grants your RSU.    Your stock option will vest over four
years, with 25% of the total number of shares subject to the option vesting on
the one-year anniversary of the date of grant and the remainder vesting in equal
installments on the monthly date of grant anniversary each month thereafter. All
stock options issued to you shall be governed by the terms and conditions of the
2007 Equity Incentive Plan and the Company’s 2008 Equity Inducement Plan or (as
applicable) and Stock Option Agreement, which agreement will be executed by you
and the Company upon Compensation Committee approval of the grant of the stock
options hereunder.

 

We will also recommend to the Compensation Committee that it approve the
following severance arrangement in the event that your employment with the
Company is terminated without Cause or as a result of an Involuntary Termination
at any time within 12 months after a Change of Control, and you deliver to the
Company a signed general release of claims: receipt of (i) six months of your
then-current annual base salary, (ii) 50% of your annual bonus for such calendar
year, based on your target potential bonus (not the amount actually payable),
(iii) an additional 36 months of vesting with respect to each of your
then-outstanding and not fully vested equity awards and (iv) up to six months of
continuation coverage for you (and any eligible dependents) pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985.

“Cause” means (i) your committing of an act of gross negligence, gross
misconduct or dishonesty, or other willful act, including misappropriation,
embezzlement or fraud, that materially adversely affects the Company or any of
the Company’s customers, suppliers or partners, (ii) your personal dishonesty,
willful misconduct in the performance of services for the Company, or breach of
fiduciary duty involving personal profit, (iii) your being convicted of, or
pleading no contest to, any felony or misdemeanor involving fraud, breach of
trust or misappropriation or any other act that the Company’s Board reasonably
believes in good faith has materially adversely affected, or upon disclosure
will materially adversely affect, the Company, including the Company’s public
reputation, (iv) any material breach of any agreement with the Company by you
that remains uncured for 30 days after written notice by the Company to you,
unless that breach is incapable of cure, or any other material unauthorized use
or disclosure of the Company’s confidential information or trade secrets
involving personal benefit or (v) your failure to follow the lawful directions
of the Company’s chief executive officer, in the scope of your employment unless
you reasonably believe in good faith that these directions are not lawful and
notify the chief executive officer of the reasons for your belief.

“Involuntary Termination” means your resignation of employment from the Company
expressly based on the occurrence of any of the following conditions, without
your informed written consent, provided, however, that with respect to each of
the following conditions, you must (a) within 90 days following its occurrence,
deliver to the Company a written notice explaining the specific basis for your
belief that you are entitled to terminate your employment due to an Involuntary
Termination and (b) give the Company an opportunity to cure any of the following
within 30 days following delivery of such notice and explanation (i) a material
reduction in your

2

 

 

--------------------------------------------------------------------------------

 



duties, position or responsibilities, or your removal from these duties,
position and responsibilities, unless you are provided with a position of
substantially equal or greater organizational level, duties, authority and
compensation; provided, however, that a change of title, in and of itself, or a
reduction of duties, position or responsibilities solely by virtue of the
Company’s being acquired and made part of a larger entity will not constitute an
“Involuntary Termination,” (ii) a greater than 15% reduction in your
then-current annual base compensation that is not applicable to the Company’s
other executive officers, or (iii) a relocation to a facility or a location more
than 30 miles from your then-current location of employment.

 

“Change of Control” means the closing of (i) a merger or consolidation in one
transaction or a series of related transactions, in which the Company’s
securities held by the Company’s stockholders before the merger or consolidation
represent less than 50% of the outstanding voting equity securities of the
surviving corporation after the transaction or series of related transactions,
(ii) a sale or other transfer of all or substantially all of the Company’s
assets as a going concern, in one transaction or a series of related
transactions, followed by the distribution to the Company’s stockholders of any
proceeds remaining after payment of creditors or (iii) a transfer of more than
50% of the Company’s outstanding voting equity securities by the Company’s
stockholders to one or more related persons or entities other than the Company
in one transaction or a series of related transactions.

 

As a Company employee, you will also be eligible to receive certain employee
benefits, as modified by the Company from time to time, including medical,
dental, and vision insurance coverage; sixteen days personal time off per year,
plus such additional holiday time as is provided to the Company’s other regular
employees; this currently includes the period between Christmas and New Year's
Day. 

 

Your employment with the Company is for no specified period and constitutes an
“AT-WILL” employment arrangement.  As a result, you are free to resign at any
time, with or without notice, for any reason or for no reason.  Similarly, the
Company is free to conclude its employment relationship with you at any time,
with or without notice and with or without cause.  

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of the Start Date, or our employment relationship with you may be
terminated.

As a condition of your employment, you will be required to sign and comply with
the Employee Proprietary Information and Inventions Agreement, a copy of which
is attached hereto as Exhibit A.  In addition, you agree that you will not
engage in any other employment, occupation, consulting or other business
activity related to the business in which the Company is now involved or becomes
involved during the term of your employment, nor will you engage in any
activities that conflict with your obligations to the Company.

 

This letter, along with the Employee Proprietary Information and Information
Agreement, sets forth the terms and conditions of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral.  This letter may not be modified or amended except by a written
agreement, signed both by an officer of the Company and you.



3

 

 

--------------------------------------------------------------------------------

 



 

To accept the Company's offer of employment, please sign and date this letter in
the space provided below and return it to Sheila Ryan, VP of Global Human
Resources, no later than November 3, 2015. We’ve included a duplicate original
for your records. 

We believe Glu Mobile is poised to achieve great success.  We anticipate that
you will be a critical component of that success.  We look forward to working
with you.

Sincerely,

 

ACCEPTED AND AGREED TOGLU MOBILE INC.

this 3rd day of November, 2015

 



Ric R.

 

 

/s/ Nick Earl

 

/s/ Eric R. Ludwig

Nick Earl

 

Eric R. Ludwig

 

 

EVP, COO & CFO

 

 

EMPLOYEE ACCEPTANCE ADDENDUM

 

 

I hereby acknowledge that neither the offer of, nor my acceptance of, employment
with Glu Mobile Inc. is contingent upon my disclosure of any information of a
proprietary nature obtained from any protected source, including, but not
limited to my previous employers. I represent that my employment with Glu Mobile
Inc. and my performance of my proposed duties with Glu Mobile Inc. in the
development of its business will not violate any obligations I may have to my
former employer(s), including the obligation to keep confidential any
proprietary information of those employers. I understand that Glu Mobile Inc.’s
policy is to strictly prohibit any employee from using or disclosing any
confidential or proprietary information from any source.

 

 

Signature:   _/s/ Nick Earl_____________________________ Date:
___11-3-15__________

 

 



4

 

 

--------------------------------------------------------------------------------

 



Print Name: _Nick Earl_________________________________

 

 

 

 

 

GLU MOBILE INC.

EMPLOYEE INVENTION ASSIGNMENT and CONFIDENTIALITY AGREEMENT

In consideration of, and as a condition of my employment with Glu Mobile Inc., a
Delaware corporation with its principal offices in the State of California (the
“Company”), I, as the “Employee” signing this Employee Invention Assignment and
Confidentiality Agreement (this “Agreement”), hereby represent to the Company,
and the Company and I hereby agree as follows:

 

1. Purpose of Agreement.  I understand that the Company is engaged in a
continuous program of research, development, production and/or marketing in
connection with its current and projected business and that it is critical for
the Company to preserve and protect its proprietary information, its rights in
certain inventions and works and in related intellectual property
rights.  Accordingly, I am entering into this Agreement, whether or not I am
expected to create inventions or other works of value for the Company.  As used
in this Agreement, “Inventions” means inventions, improvements, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, databases, mask works, confidential information and
trade secrets.

2. Disclosure of Inventions.  I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

3. Work for Hire; Assigned Inventions.  I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company will be
considered the author and owner of such copyrightable works.  I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (a) are developed using equipment, supplies, facilities or trade secrets of
the Company; (b) result from work performed by me for the Company; or (c) relate
to the Company’s business or actual or demonstrably anticipated research or
development (the “Assigned Inventions”), will be the sole and exclusive property
of the Company.

4. Excluded Inventions and Other Inventions.   Attached as Exhibit A is a list
describing all existing Inventions, if any, that may relate to the Company’s
business or actual or demonstrably anticipated research or development and that
were made by me or acquired by me prior to the Effective Date (as defined in
Section 25 below), and which are not to be assigned to the Company (“Excluded
Inventions”).  If no such list is attached, I represent and agree that it is

5

 

 

--------------------------------------------------------------------------------

 



because I have no rights in any existing Inventions that may relate to the
Company’s business or actual or demonstrably anticipated research or
development.  For purposes of this Agreement, “Other Inventions” means
Inventions in which I have or may have an interest, as of the Effective Date or
thereafter, other than Assigned Inventions and Excluded Inventions.  I
acknowledge and agree that if, in the scope of my employment, I use any Excluded
Inventions or any Other Inventions, or if I include any Excluded Inventions or
Other Inventions in any product or service of the Company or if my rights in any
Excluded Inventions or Other Inventions may block or interfere with, or may
otherwise be required for, the exercise by the Company of any rights assigned to
the Company under this Agreement, I will immediately so notify the Company in
writing.  Unless the Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to the Company, in such
circumstances (whether or not I give the Company notice as required above), a
perpetual, irrevocable, nonexclusive, transferable, world-wide, royalty-free
license to use, disclose, make, sell, offer for sale, import, copy, distribute,
modify and create works based on, perform, and display such Excluded Inventions
and Other Inventions, and to sublicense third parties in one or more tiers of
sublicenses with the same rights.

5. Exception to Assignment.  I understand that the Assigned Inventions will not
include, and the provisions of this Agreement requiring assignment of inventions
to the Company do not apply to, any invention that qualifies fully for exclusion
under the provisions of Section 2870 of the California Labor Code, which are
attached as Exhibit B.

6. Assignment of Rights.  I agree to assign, and do hereby irrevocably transfer
and assign, to the Company:  (a) all of my rights, title and interests in and
with respect to any Assigned Inventions; (b) all patents, patent applications,
copyrights, mask works, rights in databases, trade secrets, and other
intellectual property rights, worldwide, in any Assigned Inventions, along with
any registrations of or applications to register such rights; and (c) to the
extent assignable, any and all Moral Rights (as defined below) that I may have
in or with respect to any Assigned Inventions.  I also hereby forever waive and
agree never to assert any Moral Rights I may have in or with respect to any
Assigned Inventions and any Excluded Inventions or Other Inventions licensed to
the Company under Section 4, even after termination of my employment with the
Company.  “Moral Rights” means any rights to claim authorship of a work, to
object to or prevent the modification or destruction of a work, to withdraw from
circulation or control the publication or distribution of a work, and any
similar right, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”

7. Assistance.  I will assist the Company in every proper way to obtain and
enforce for the Company all patents, copyrights, mask work rights, trade secret
rights and other legal protections for the Assigned Inventions, worldwide.  I
will sign and deliver any documents that the Company may reasonably request from
me in connection with providing such assistance.  My obligations under this
section will continue beyond the termination of my employment with the Company;
provided that the Company agrees to compensate me at a reasonable rate after
such termination for time and expenses actually spent by me at the Company’s
request in providing such assistance.  I hereby appoint the Secretary of the
Company as my attorney-in-fact to sign documents on my behalf for this
purpose.  I agree that this appointment is coupled with an interest and will not
be revocable.

8. Proprietary Information.  I understand that my employment by the Company
creates a relationship of confidence and trust with respect to any information
or materials of a confidential or secret nature that may be made, created or
discovered by me or that may be disclosed to me by the Company or a third party
in relation to the business of the Company or to the business of any parent,
subsidiary, affiliate, customer or supplier of the Company, or any other party
with whom the Company agrees to hold such information or materials in confidence
(the “Proprietary Information”).  Without limitation as to the forms that
Proprietary Information may take, I acknowledge that Proprietary Information may
be contained in tangible material such as writings, drawings, samples,
electronic media, or computer programs, or may be in the nature of

6

 

 

--------------------------------------------------------------------------------

 



unwritten knowledge or know-how.  Proprietary Information includes, but is not
limited to, Assigned Inventions, marketing plans, product plans, designs, data,
prototypes, specimens, test protocols, laboratory notebooks, business
strategies, financial information, forecasts, personnel information, contract
information, customer and supplier lists, and the non-public names and addresses
of the Company’s customers and suppliers, their buying and selling habits and
special needs.

9. Confidentiality.  At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust.  I will not use or disclose any Proprietary Information
without the prior written consent of the Company in each instance, except as may
be necessary to perform my duties as an employee of the Company for the benefit
of the Company.  Upon termination of my employment with the Company, I will
promptly deliver to the Company all documents and materials of any nature
pertaining to my work with the Company, and I will not take with me or retain in
any form any documents or materials or copies containing any Proprietary
Information.

10. Physical Property.  All documents, supplies, equipment and other physical
property furnished to me by the Company or produced by me or others in
connection with my employment will be and remain the sole property of the
Company.  I will return to the Company all such items when requested by the
Company, excepting only my personal copies of records relating to my employment
or compensation and any personal property I bring with me to the Company and
designate as such.  Even if the Company does not so request, I will upon
termination of my employment return to the Company all Company property, and I
will not take with me or retain any such items.

11. No Breach of Prior Agreements.  I represent that my performance of all the
terms of this Agreement and my duties as an employee of the Company will not
breach any invention assignment, proprietary information, confidentiality,
non-competition, or other agreement with any former employer or other party.  I
represent that I will not bring with me to the Company or use in the performance
of my duties for the Company any documents or materials or intangibles of my own
or of a former employer or third party that are not generally available for use
by the public or have not been legally transferred to the Company.

12. “At Will” Employment.  I understand that this Agreement does not constitute
a contract of employment or obligate the Company to employ me for any stated
period of time.  I understand that I am an “at will” employee of the Company and
that my employment can be terminated at any time, with or without notice and
with or without cause, for any reason or for no reason, by either the Company or
by me.  I acknowledge that any statements or representations to the contrary are
ineffective, unless put into a writing signed by the Company.  I further
acknowledge that my participation in any stock option or benefit program is not
to be construed as any assurance of continuing employment for any particular
period of time.

13. Company Opportunities; Duty Not to Compete.  During the period of my
employment, I will at all times devote my best efforts to the interests of the
Company, and I will not, without the prior written consent of the Company,
engage in, or encourage or assist others to engage in, any other employment or
activity that: (a) would divert from the Company any business opportunity in
which the Company can reasonably be expected to have an interest; (b) would
directly compete with, or involve preparation to compete with, the current or
future business of the Company; or (c) would otherwise conflict with the
Company’s interests or could cause a disruption of its operations or prospects.

14. Non-Solicitation of Employees/Consultants.  During my employment with the
Company and for a one (1) year period thereafter, I will not directly or
indirectly solicit away employees or consultants of the Company for my own
benefit or for the benefit of any other person or entity, nor will I encourage
or assist others to do so.

7

 

 

--------------------------------------------------------------------------------

 



15. Use of Name & Likeness.  I hereby authorize the Company to use, reuse, and
to grant others the right to use and reuse, my name, photograph, likeness
(including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the Company’s business, such as marketing, advertising, credits, and
presentations.

16. Notification.  I hereby authorize the Company, during and after the
termination of my employment with the Company, to notify third parties,
including, but not limited to, actual or potential customers or employers, of
the terms of this Agreement and my responsibilities hereunder.

17. Injunctive Relief.  I understand that a breach or threatened breach of this
Agreement by me may cause the Company to suffer irreparable harm and that the
Company will therefore be entitled to injunctive relief to enforce this
Agreement.

18. Governing Law; Severability.   This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the duties of its employees and the protection of its trade secrets.  This
Agreement will be governed by and construed in accordance with the laws of the
State of California without giving effect to any principles of conflict of laws
that would lead to the application of the laws of another jurisdiction.  If any
provision of this Agreement is invalid, illegal or unenforceable in any respect,
such provision will be enforced to the maximum extent possible, given the
fundamental intentions of the parties when entering into this Agreement.  To the
extent such provision cannot be so enforced, it will be stricken from this
Agreement and the remainder of this Agreement will be enforced as if such
invalid, illegal or unenforceable provision had never been contained in this
Agreement.

19. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which when so signed and delivered will be deemed an original, and all
of which together will constitute one and the same agreement.

20. Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

21. Amendment and Waiver.  This Agreement may be amended only by a written
agreement signed by each of the parties to this Agreement.  No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought.  A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.

22. Successors and Assigns; Assignment.  Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives.  The
Company may assign any of its rights and obligations under this Agreement.  I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company.

23. Further Assurances.  The parties will sign such further documents and
instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.  Upon termination of my
employment with the Company, I will sign and deliver

8

 

 

--------------------------------------------------------------------------------

 



a document or documents in a form reasonably requested by the Company confirming
my agreement to comply with the post-employment obligations contained in this
Agreement. 

24. Acknowledgement.  I certify and acknowledge that I have carefully read all
of the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

25. Effective Date of Agreement.  This Agreement is and will be effective on and
after the first day of my employment by the Company, which is November 9, 2015
(the “Effective Date”).

IN WITNESS WHEREOF, the parties have signed this Employee Invention Assignment
and Confidentiality Agreement with the intent that it be effective as of the
Effective Date.

 

 

 

 

Glu Mobile Inc.:

Employee:

By:

/s/ Eric R. Ludwig

/s/ Nick Earl

 

 

Signature

Name:

Eric R. Ludwig

Nick Earl

 

 

Name (Please Print)

Title:

EVP, COO & CFO

 

 

 

 

 

 

 

 

 

 

 

9

 

 

--------------------------------------------------------------------------------